Reasons for Allowance
Claims 1, 3, and 5-8 are allowed.

The following is an examiner’s statement of reasons for allowance: As argued by applicant in the response filed 12/06/2021, the basis weight for the outermost surface layer does not overlap the claimed basis weight of 0.5 to 10 g/m2. Given the ratio of basis weight (B) to amount of polymeric antistatic agent (A) is critical for obtaining a film with both antistatic property and prevention of bleed out of the antistatic agent (see table 3), and the prior art does not teach an overlapping range for basis weight of the outer layer, the claimed ratio B/A for each outer layer ranging from 2 to 30 would not be expected from the prior art. Thus the claims are passed to allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781